        Case 2:17-cv-02682-CM-JPO Document 54 Filed 09/04/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

KRISTINA MYERS, individually, and as           )
Administrator of the Estate of                 )
STEVEN P. MYERS, and as natural parent         )
and legal guardian of K.D.M., C.F.M., and      )
K.J.M., minors,                                )
                                               )
         Plaintiffs,                           )
                                               )
vs.                                            )      Case No. 17-cv-02682-CM-JPO
                                               )
VIRGIL BREWER,                                 )
                                               )
         Defendant.                            )

   PLAINTIFF’S MOTION TO LIFT STAY AND FOR ORDER SETTING DEADLINE
        FOR SUBMISSION OF RULE 26(f) PLANNING MEETING REPORT

         Plaintiff Kristina Myers respectfully moves the Court to lift the stay on discovery (Doc.

44), order the parties to confer and submit a Rule 26(f) planning meeting report within 14 days,

and set a Rule 16 Scheduling Conference as soon as the Court can accommodate. In support

thereof, Plaintiff states:

         1.      This excessive force civil rights case pursuant to 42 U.S.C. § 1983 was filed on

November 30, 2017.

         2.      On January 9, 2018, Defendant Virgil Brewer filed a motion to dismiss, asserting

qualified immunity. (Doc. 17). On that same day, he filed a motion to stay discovery pending

resolution of the motion to dismiss. (Doc. 19).

         3.      On February 6, 2018, the Court granted the motion to stay discovery and directed

that, should Judge Murguia deny or defer the motion to dismiss, the parties confer and submit a

Rule 26(f) planning report within 14 days of such order. (Doc. 26).

         4.      On June 27, 2018, the Court denied Mr. Brewer’s motion to dismiss. (Doc. 35).




{00572065}
        Case 2:17-cv-02682-CM-JPO Document 54 Filed 09/04/19 Page 2 of 3




         5.     On July 10, 2018, Mr. Brewer filed a Notice of Interlocutory Appeal. (Doc. 36).

         6.     On August 3, 2018, this Court entered an Order staying discovery pending

conclusion of the interlocutory appeal and further ordering the parties to submit a joint status

report following conclusion of the appeal. (Doc. 44).

         7.     On July 24, 2019, the Tenth Circuit issued an Order and Judgment affirming

denial of Defendant Brewer’s motion to dismiss based on qualified immunity.

         8.     As stated in the parties’ Joint Status Report (Doc. 53), Mr. Brewer filed a petition

for rehearing or for rehearing en banc, which was denied. Mr. Brewer then filed a motion to stay

issuance of the mandate pending a petition for a writ of certiorari, which was denied the day after

it was filed.

         9.     The Tenth Circuit issued its Mandate on August 30, 2019. (Doc. 52). This Court

has thus resumed jurisdiction over this case.

         10.    This case has been on file for nearly two years. No discovery has been permitted.

Plaintiff’s ability to marshal evidence to support her claim will be prejudiced by any further

delay. Justice delayed is justice denied. See Fed. R. Civ. P. 1.

         WHEREFORE, Plaintiff respectfully requests the Court promptly (1) lift the stay entered

on August 3, 2018 (Doc. 44), (2) order the parties to confer and submit their Rule 26(f) planning

meeting report within 14 days, and (3) set a Rule 16 scheduling conference as soon as

practicable, and order any other relief the Court deems appropriate.

                                                ###




{00572065}                                        2
        Case 2:17-cv-02682-CM-JPO Document 54 Filed 09/04/19 Page 3 of 3




                                             Respectfully submitted:

                                             /s/ Michael T. Crabb
                                             Michael J. Kuckelman        KS #14587
                                             Michael T. Crabb            KS #24395
                                             Kuckelman Torline Kirkland, LLC
                                             10740 Nall Ave., Suite 250
                                             Overland Park, KS 66211
                                             913-948-8610 (phone)        913-948-8611 (fax)
                                             mkuckelman@ktk-law.com
                                             mcrabb@ktk-law.com

                                             Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE


       I hereby certify that on September 4, 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send a notice of electronic filing to all
counsel of record.

                                             /s/ Michael T. Crabb
                                             Attorney for Plaintiffs




{00572065}                                       3
